



EXHIBIT 10.9


THIS AMENDMENT AGREEMENT TO A CERTAIN PARTIAL ASSIGNMENT OF RIGHTS AND DUTIES
AGREEMENT APICOA01-032/2013 IS ENTERED INTO BY AND BETWEEN ADMINISTRACIÓN
PORTUARIA INTEGRAL DE COATZACOALCOS S.A. DE C.V., HEREIN REPRESENTED BY DR.
OVIDIO NOVAL NICOLAU, IN HIS CAPACITY AS CHIEF EXECUTIVE OFFICER, PARTY OF THE
FIRST PART, AND INNOPHOS FOSFATADOS DE MÉXICO, S. DE R.L. DE C.V., HEREIN
REPRESENTED BY HECTOR LUIS SERRANO SAUCEDO, ESQ., IN HIS CAPACITY AS LEGAL
ATTORNEY-IN-FACT, PARTY OF THE SECOND PART, HEREINAFTER AND FOR THE PURPOSE OF
THIS AGREEMENT REFERRED TO AS API AND INNOPHOS, RESPECTIVELY, IN ACCORDANCE WITH
THE FOLLOWING ANTECEDENTS, REPRESENTATIONS AND ARTICLES:




A N T E C E D E N T S


1.- Agreement. The Concession Title dated October 15, 1993 granted by the
Federal Government to INNOPHOS was replaced with the Partial Assignment of
Rights and Duties Agreement executed between API and INNOPHOS on November 1,
2012 and registered with the Directorate General of Ports with number
APICOA01-032/2013 (“THE AGREEMENT”), whereby API assigned the rights and duties
to use and harness a surface of federal maritime zone to build, use and harness
infrastructure in order to operate and operate a load port terminal for public
use, the property of the Federal Government, to store and handle liquid and
solid bulk products.


2.- Assigned Area. The assigned area in THE AGREEMENT is comprised of a total
surface area of 83,434.50 square meters of federal zone, with a waterfront of
483.00 meters, composed of 4,830.00 square meters public land and 78,604.50
square meters of water area comprised of a wharf of 5,705.18 square meters, the
property of the Federal Government, and 72,899.32 square meters of surface area
facing water.


However, it was agreed in Antecedent 5 of THE AGREEMENT that the other strip
measuring 10 meters wide INNOPHOS made use of under the initial Concession
Title, equivalent to 4,830 square meters of federal maritime zone, was not
included in the surface of the “assigned area” in THE AGREEMENT, and that it
would subsequently be straightened up based on an enquiry to be made with
competent authorities, for these authorities to determine the use and harnessing
of that surface. Once that had been agreed, the parties bound themselves to
amend the AGREEMENT.
 
Through document in writing DGCZ/346/2014 issued on November 13, 2014 (EXHIBIT
I) a request to the Directorate General of Ports for an opinion was reiterated,
which opinion related to inserting the strip measuring 10 meters wide of
maritime federal zone (4,830 m2) in THE AGREEMENT. Through official
communication number 7.3.-1059.15 that same Directorate answered on April 13
2015 and mentioned that no objection existed as to executing the applicable
amendment agreement to include that assigned area into the surface area.
(EXHIBIT II)


3.- Amendment Agreement due to Onlap.- On February 13, 2014, API and INNOPHOS
executed an amendment agreement to delimit and update all the ASSIGNED AREA for
INNOPHOS due to the onlap between the water areas assigned to AGRO NITROGENADOS
and INNOPHOS, at the Port Facilities in Laguna de Pajaritos, specifying the
total and correct surface area of assigned area included in THE AGREEMENT
(effective on the day that AMENDMENT AGREEMENT was signed), and now being
comprised as follows: a total surface area of 77,420.92 square meters of federal
zone, with a waterfront of 483.00 meters comprised of 4,830.00 square meters of
public land, and 72,590.92 square meters of water area composed of: a) a wharf
of 5,705.18 square meters, the property of the Federal Government, and b)
66,885.74 square meters of water area to be used for operation in the Laguna de
Pajaritos, the jurisdiction of the Port of Coatzacoalcos, Veracruz. That
amendment agreement was registered with the Directorate General of Ports with
number APICOA01-032/2013. M1.


In view of said amendment, the parties agreed in that same agreement to take
into consideration said surface area when adjusting payment of CONSIDERATION, in
accordance with a clarification to be requested from INDAABIN in regard to an
appraisal issued in Opinion G-5437- VER, sequence number 05-11-0888,
specifically related to the value per square meter applicable to the water area.
Consequently, through official communication GCC/228/14 (EXHIBIT (III) API
requested INDAABIN the applicable clarification. With document in writing
DGAA/122/2015 said Institute answered and mentioned that due to the period
already elapsed the request for clarification was not justified any more.
(EXHIBIT IV)
    
Therefore, THE AGREEMENT needs to be amended to agree on the terms and articles
based on which it must be straightened up: a) to include the strip measuring 10
meters of federal maritime zone (4,830 m2); and b) adjust or change the
consideration, due to inclusion of the above-mentioned strip and the reduction
of the water area (portion of assigned area) arising from the onlap that took
place with AGRONITROGENADOS, according to the agreement mentioned in Antecedent
3 hereof.





--------------------------------------------------------------------------------









R E P R E S E N T A T I O N S


1.-    API represents that:


1.
Capacity. It has been duly evidenced and detailed in THE AGREEMENT.



1.
Representation. Dr. Ovidio Noval Nicolau is its Chief Executive Officer, and has
sufficient power to deliver this agreement, which power has not been revoked nor
amended in any manner whatsoever, as evidenced in notarial instrument No.
12,963, dated August 1, 2013, executed in the presence of and certified by Fidel
Gómez Rodríguez, Esq., Notary Public number 18 in and for this city of
Coatzacoalcos, Veracruz, and registered in a final manner in the Public Registry
of Property and Commerce in Coatzacoalcos, Veracruz, under electronic commercial
folio number 10484*21 on August 2, 2013.



2.
Concession. It holds a concession granted by the Federal Government, through the
Ministry of Communications and Transportation (SCT), to Administración Integral
del Puerto de Coatzacoalcos, Ver., as published in the Federal Official Gazette
on November 21, 1994. In addition, through the Second Addendum to Concession
Title for Administración Portuaria Integral del Puerto de Coatzacoalcos, granted
to API, as published in the Federal Official Gazette on November 5, 2008, the
Federal Government, through SCT, performed amendments, including, Condition One
of said Concession Title, to also grant a concession for Management of the Port
Premises in Laguna de Pajaritos, Veracruz.



3.
Address. For the purpose of this agreement API states its address at: Interior
del Recinto Fiscal s/n, colonia Centro, Coatzacoalcos, Veracruz. C.P. 96400.



2.- INNOPHOS represents that:


2.1
Capacity. Capacity duly proven in THE AGREEMENT, as a business company
incorporated under Mexican laws..



2.2
Representation.- Mr. Héctor Luis Serrano Saucedo, Esq. is the attorney-in-fact
of INNOPHOS, as evidenced in notarial instrument number 25,368 dated February
23, 2008, and executed in the presence of and certified by Arturo Talavera
Autrique, Esq., Notary Public number 122 in and for the Federal District, and
registered in the Public Registry of Property and Commerce in the Federal
District, under Commercial Folio 103,384 on July 30, 2008 in Mexico, City,
whereby Mr. Serrano was granted the power to execute this agreement, which power
has not been revoked nor amended in any manner whatsoever, and which power is
sufficient to sign this agreement and is attached as EXHIBIT TWELVE BIS to THE
AGREEMENT



2.3
Address.- For the purpose of THE AGREEMENT and this AMENDMENT AGREEMENT,
INNOPHOS states its address at Domicilio Conocido S/N, Complejo Industrial
Pajaritos, Coatzacoalcos, Veracruz, C.P. 96384.





3.
The parties represent that:



3.1
Capacity. They mutually acknowledge the capacity they appear herewith and the
statements in the antecedents hereof.



3.2
Fulfillment of the articles of THE AGREEMENT. INNOPHOS has met the articles and
obligations set forth in THE AGREEMENT and the Amendment Agreement provided for
in Antecedent 3 hereof.



3.3    Purpose and Aim of this Amendment Agreement. The purpose of this
agreement is as follows:


•
To include a strip measuring 10 meters wide and 483 meters of federal zone that
still remained to be defined in THE AGREEMENT, based on official communication
7.3.-1059.15 dated April 13, 2015, issued by Alejandro Hernández Cervantes,
Esq., Director General of Ports; that specifically is equal to adding 4,830
square meters to the assigned area, therefore that area, beginning on the day
this Agreement is signed, is of: 82,250.92 m2 as TOTAL ASSIGNED AREA.






--------------------------------------------------------------------------------







•
Consequently, to consider that surface to adjust payment of CONSIDERATION made
by INNOPHOS, with retroactive effect to the day when THE AGREEMENT was initially
signed on November 1, 2012, in accordance with Antecedent number 5 of THE
AGREEMENT. That adjustment will be performed in accordance with Determination of
consideration by adding an area attached as EXHIBIT V hereto.



•
In the absence of an accurate answer or clarification by INDAABIN regarding the
value per square meter in the water area that comprises the assigned area;
following article TWO of the amendment agreement mentioned in antecedent number
3 hereof (APICOA01-032/2013. M1.), in order to determine the consideration value
of ASSIGNED AREA, the parties decide and agree to consider the square meter
value of the water area, with the same value as the land area assigned in
appraisal attached as exhibit sixteen to the original AGREEMENT.



Change of amount of CONSIDERATION due to reduction in assigned area originated
from onlap in water area (6,013.58 of maritime zone) with firm Agro
Nitrogenados, SA de C.V. is hereby straightened up with retroactive effect to
February 13, 2014, as detailed in Determination of consideration due to
reduction in water area, the matter of onlap (EXHIBIT V);




In view of the foregoing, API and INNOPHOS agree with the following:




A R T I C L E S




ARTICLE ONE. Amendment of MEANING OF ASSIGNED AREA. API and INNOPHOS agree to
amend, in the DEFINITIONS section, the meaning of ASSIGNED AREA for the purpose
of the AGREEMENT, in accordance with the following terms:


ASSIGNED AREA: Surface of the federal maritime zones delimited and specified in
plan attached as EXHIBIT TWO TER hereto called API-COA-P-05-16, and granted to
INNOPHOS for it to use and harness a total surface of 82,250.92 square meters of
federal zone, with a waterfront of 483.00 meters comprised of 9,660 square
meters of public land and 72,590.92 square meters of water area composed of: a)
a wharf of 5,705.18 square meters, the property of the Federal Government, and
b) 66,885.74 square meters of area facing water used for the operation in Laguna
de Pajaritos, jurisdiction of the Port of Coatzacoalcos, Veracruz, to operate
and make use of port premises specialized in load for public use, the property
of the Federal Government, to store and handle liquid and solid bulk products.


Through this amendment agreement, API acknowledges that the width of strip of
public land changes from 10 meters to 20 meters.


ARTICLE TWO.- Consideration adjustment: Deriving from amendment of the ASSIGNED
AREA, both from adding 4,830 square meters of public land, and adjusting the
assigned area due to onlap, which amendment was straightened up in agreement
mentioned in antecedent number 3 hereof (APICOA01-032/2013. M1.); the parties
decide and agree to adjust the consideration amount, in accordance with details
included in EXHIBIT V attached hereto, whereof a balance payable by INNOPHOS
results in the amount of ONE HUNDRED NINETEEN THOUSAND TWO HUNDRED FIVE PESOS
AND 13/100, LEGAL TENDER OF MEXICO ($119,205.13) plus applicable V.A.T.


That balance shall be paid by INNOPHOS in one installment within 30 days
following signature of this amendment agreement, and submittal by API of
applicable invoice.


Both parties agree that once the amount set forth in the first paragraph of this
article has been paid, total payment of the consideration from for assigned area
under this amendment agreement shall be deemed as straightened up. API reserves
no right or legal action, whether present or future, to claim from INNOPHOS, due
to this consideration, any issue related to adjustments in assigned area as
herein set forth.


As a consequence of adjustments mentioned in the first paragraph, and beginning
in June, 2016, amount of the monthly consideration payable by INNOPHOS is
adjusted to TWO HUNDRED SEVENTY-FOUR THOUSAND, SIX HUNDRED ELEVEN PESOS AND
78/100, LEGAL TENDER OF MEXICO ($274,611.78), which consideration shall be paid
and adjusted under what is provided in THE AGREEMENT.





--------------------------------------------------------------------------------







ARTICLE THREE. Addition of article Twenty-Nine Bis: As a consequence of the
adjustments, both in addition of AREA and in the consideration due to reduction
of assigned area of THE AGREEMENT due to onlap, inclusion of article Twenty-Nine
Bis, related with the CONSIDERATION is justified, in accordance with the
following terms:


“TWENTY-NINE BIS. In view of amendments made in ASSIGNED AREA, both in amendment
agreement number APICOA01-032/2013. M1., and in this agreement, the parties bind
themselves to deem THE AGREEMENT is subject to the ASSIGNED AREA as defined in
this Amendment Agreement; therefore, beginning on the date following the day
this agreement is signed, Payment for the CONSIDERATION to be made by INNOPHOS
shall be subject to the surface herein defined, that is, June 1, 2016, and for
all purposes of the AGREEMENT, the parties agree to fulfill and observe as
ASSIGNED AREA that provided in article One of this amendment agreement, and as
detailed in plan API-COA-P-05-16 (EXHIBIT TWO TER)


ARTICLE FOUR. Binding Effect. This legal instrument is an integral part as to
THE AGREEMENT APICOA01-032/2013, dated November 1, 2012, and all articles and
obligations provided therein remain in effect, except for those contravening the
changes agreed upon in this amendment agreement. The parties mutually
acknowledge the binding effect of THE AGREEMENT, the Amendment Agreement
APICOA01-032/2013. M1., and the provisions in this AMENDMENT AGREEMENT beginning
on the day it is executed.


Having been duly informed of the scope of this agreement, the parties sign it in
agreement and in triplicate in the city and port of Coatzacoalcos, Veracruz, on
May 31, 2016.




BY ADMINISTRACIÓN PORTUARIA INTEGRAL DE COATZACOALCOS S.A. DE C.V.
BY INNOPHOS FOSFATADOS DE MÉXICO, S. DE R.L. DE C.V.
/s/ Ovidio Noval Nicolau






DR. OVIDIO NOVAL NICOLAU
Chief Executive Officer
/s/ Hector Luis Serrano Saucedo






HECTOR LUIS SERRANO SAUCEDO, ESQ.
Legal Attorney-in-Fact






